Citation Nr: 1418191	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified before the Board at a September 2013 hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran has PTSD due to a verified combat stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to a traumatic combat experience during active duty service in Iraq.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In a November 2009 Statement in Support of Claim for Service Connection for PTSD the Veteran indicated that he participated in an assault on an enemy airfield in Iraq.  He further notes that during the assault, fire was exchanged with the enemy and a U.S. soldier was killed by friendly fire.  

The Board finds that the evidence establishes the presence of an acquired psychiatric disorder diagnosed as PTSD.  A September 2010 VA readjustment counseling therapist's opinion does an analysis of the Veteran's symptoms in conformance with the DSM-IV and then diagnoses PTSD.  Additionally, VA treatment records show a diagnosis of PTSD as early as April 2011 and a September 2013 VA M.D. statement reflects a diagnosis and treatment for PTSD.  

The record contains some evidence weighing against a finding of PTSD.  In a VA examination conducted in June 2010, the examiner said PTSD was not found.  The examiner opined that while the Veteran has some symptoms of depression and anxiety, he does not meet the criteria for a diagnosis of PTSD.  This same VA examiner was asked for an addendum opinion in light of the fact that treatment records showed the Veteran was being treated for PTSD.  The VA examiner again declined to diagnose PTSD noting that the treatment records do not contain sufficient evidence to reverse his opinion.  The Board finds the opinion of the VA examiner is probative, as it was based on objective psychiatric testing and included a supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

After review of the entire record, the Board finds that the totality of the evidence is at least in equipoise regarding the presence of a current disability.  In particular, the September 2010 VA readjustment counseling therapist's opinion is well reasoned and includes a full rationale for the finding of PTSD, including specific reference to the criteria included in the DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  The September 2010 opinion is therefore entitled to substantial probative value.  Nieves, supra.  In cases where the evidence is balanced, the Board must resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the Board finds that a current acquired psychiatric disorder diagnosed as PTSD is demonstrated.

Next, the Board must determine whether the record establishes that the Veteran's reported in-service stressors occurred.  In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether a veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2012); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The Board finds the Veteran engaged in combat with the enemy.  A March 1991 Recommendation for Award notes the Veteran was part of a mission that made contact with Iraqi ground troops.  In addition, a Defense Personnel Records Information Retrieval System inquiry confirmed the friendly fire death that the Veteran noted occurred during the mission.  In light of the fact that evidence supports the Veteran's assertion that he engaged in combat with the enemy and his claimed stressor is related to combat, the Board finds his statements with respect to his in-service stressor is credible.  

Finally, the Board also finds that the record contains a nexus between the Veteran's PTSD and active duty service.  The September 2010 VA readjustment counseling therapist's opinion provides a clear link between the Veteran's PTSD and the verified stressor.  Thus, service connection is warranted for an acquired psychiatric disorder, currently diagnosed as PTSD, and the claim is granted.     


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


